DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 and 3-20, in the reply filed on 07 May 2021 is acknowledged.
Claims 2 and 21-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07 May 2021.
Claims 1 and 3-20 are under examination. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed with the EPO on 06/07/2019. It is noted, however, that applicant has not filed a certified copy of the EPO (19179087.2) application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 April 2021 has been considered by the examiner.

Claim Objections
Claim 6 is objected to because of the following informalities: It appears that parenthesis should enclose “CK7”, “CK8”, “CK18” and “CK19”, as it appears that the claims is attempting to assign acronyms to the Human Cytokeratins encompassed by the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18 and 20 recite the limitation "said cellular fraction", referring to independent claim 1. However, claim 1 does not recite a “cellular fraction”; thus, there is insufficient antecedent basis for this limitation in claims 18 and 20. Similarly, claims 19 and 20 recite the limitation “said plasma fraction”, referring to claim 1. However, 
Regarding claims 16-18, the phrase "such as" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eckelt et al. (EP 2638176 B1).
Eckelt teaches a method of prenatal diagnostics comprising the steps of:
A. providing a blood sample from a woman carrying a fetus (see [0011]), B. contacting cells comprised in said blood sample with at least one magnetic labelling agent directed against a fetal trophoblast marker (i.e. CD105), C. enriching said sample for fetal trophoblasts with magnetic activated cell sorting (MACS), (see [0092]-[0094]), D. contacting the enriched cells with at least one fluorescent labelling agent selected from each of the groups: i. fluorescent labelling agent directed against the nucleus (i.e. DAPI, see [0148]), ii. fluorescent labelling agent directed against a maternal cell marker 
 Eckelt teaches that the fetal trophoblast marker can be a cytokeratin, including those recited by the instant claim 6, which is identified with a fluorescent antibody to the cytokeratin linked to AlexaFluor-488 (see [0149]-[0150]), thus meeting the limitations of claims 5, 6, 8 and 9. Eckelt teaches single nucleotide polymorphism analysis and detecting one or more markers associated with a genetic abnormality (see [0133]), thus meeting the limitations of claims 12 and 13. The genetic abnormality can be detected by PCR-based methods (see [0135]), thus meeting the limitations of claim 14. The genetic abnormality can be aneuploidy, monosomy or trisomy, for example (see [0133]), thus meeting the limitations of claim 15. The blood sample is 24 mL (see [0140]), thus . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,429,520 and further in view of Eckelt et al. (EP 2638176 B1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘176 claims are directed to a method of detecting cells having a combined endothelial-epithelial phenotype, said method comprising the steps of: a) providing a blood sample from a pregnant woman, or a fraction thereof; b) contacting the sample or a fraction thereof with a hybridization probe comprising at least 10 contiguous nucleotides complementary to a gene encoding an endothelial cell marker or a ligand directed to an endothelial cell marker, wherein said endothelial cell marker is selected from the group consisting of CD105, CD146, CD141, vimentin, 
However, such all of these methods are considered obvious variants of each other as disclosed by Eckert. Eckert repeatedly teaches throughout the document that one can use either hybridization methods or MACS and FACS methods to separate and sort the cells from the maternal blood sample (see e.g. [0011] and [0092]-[0094] for example). As set forth above, Eckert additionally teaches a method of prenatal diagnostics comprising the steps of: A. providing a blood sample from a woman carrying a fetus (see [0011]), B. contacting cells comprised in said blood sample with at least one magnetic labelling agent directed against a fetal trophoblast marker (i.e. CD105), C. 
 Eckelt teaches that the fetal trophoblast marker can be a cytokeratin, including those recited by the instant claim 6, which is identified with a fluorescent antibody to the cytokeratin linked to AlexaFluor-488 (see [0149]-[0150]), as in claims 5, 6, 8 and 9. Eckelt teaches single nucleotide polymorphism analysis and detecting one or more markers associated with a genetic abnormality (see [0133]), as in claims 12 and 13. The 
It would have been prima facie obvious to the person of ordinary skill in the art to make and use the claimed invention from the disclosures of the ‘520 patent claims and Eckelt. Such would be considered a simple substitution of equivalent elements as Eckelt teaches that either methods can be performed to sort and isolate fetal cells from maternal blood.  As in stated in MPEP §2144.06, substituting one equivalent element for another known for the same purpose renders an invention obvious and an “express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)."  The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
01 July 2021